DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant did not provide a legible copy of cited foreign patent document EP1226103.  It has been placed in the application file, but the information referred to therein has not been considered 

Status of the Claims
	The preliminary amendment filed on 11/06/2020 has been entered. Claims 2-13 have been amended and thus claims 1-13 are currently pending and are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “steam reforming, partial oxidation, autothermal reforming or gasification”, and the claim also recites “steam reforming and/or autothermal reforming of natural gas, or by the gasification of coal or biomass” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claims 1 and 3-13 are allowed and the subject matter of claim 2 is free of prior art. The closest prior art reference is Patent number US4,460,378 (US’378).
US’378 teaches in Fig. 1 a process for synthesizing methanol comprising the steps of (i) passing synthesis gas 1 containing hydrogen and carbon dioxide (col. 3, ll. 1-4) to a methanol synthesis reactor 17, (ii) recovering a product gas mixture containing methanol, (iii) cooling and condensing crude methanol in the product in the condenser 21, (iv) separating the crude methanol 10 from an unreacted gas mixture 6 in separator 22, (v) passing the unreacted gas 6 to absorption column 23 and from head of the column line 7 passing a portion of the unreacted gas mixture to the methanol synthesis reactor 17 via line 3 (see col. 4 for detailed description) and (vi) recovering and sending a portion of the unreacted gas mixture 7 with 8 to the stripping column 27, characterized by contacting the crude methanol 10 and a portion of the unreacted gas via 8 in the stripping unit 27 to strip dissolved gases from the crude methanol thereby forming a stripped crude methanol via pump 28 and line 11 and an enriched gas mixture 9 that is discharged. However, US’378 fails to teach or suggest that the enriched gas mixture is fed to the methanol synthesis reactor.

    PNG
    media_image1.png
    735
    1148
    media_image1.png
    Greyscale

	Accordingly, US’378 neither anticipates nor makes obvious the instantly claimed process for synthesizing methanol.

Conclusion
	Claims 1 and 3-13 are allowed and claim 2 is rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622